Citation Nr: 0307094	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  00-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
(GI) disorder.

2.  Evaluation of service-connected status-post patellar 
realignment of the left knee, evaluated as 10 percent 
disabling since May 20, 1999.

3.  Evaluation of service-connected status-post patellar 
realignment of the right knee, evaluated as 10 percent 
disabling since May 20, 1999.

4.  Evaluation of service-connected hypertension, evaluated 
as 10 percent disabling since May 20, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served a period of initial active duty for 
training (IADT) in 1988 and a period of active service from 
November 1988 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran has erosive gastritis and esophagitis that 
were likely caused by her use of medications to treat her 
service-connected disabilities.

2.  The veteran's left knee disorder is manifested by 
complaints of pain, limitation of flexion due to pain, 
inability to squat, and weakness.

3.  The veteran's right knee disorder is manifested by 
complaints of pain, limitation of flexion due to pain, 
inability to squat, weakness, and retained hardware from 
prior surgeries.

4. The veteran's hypertension is not currently manifested by 
blood pressure readings which show diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.




CONCLUSIONS OF LAW

1.  The veteran has erosive gastritis and esophagitis that 
are the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2002).

2.  The criteria for a 20 percent rating for status-post 
patellar realignment of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 
(2002).

3.  The criteria for a 20 percent rating for status-post 
patellar realignment of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261, 5262.

4.  A rating in excess of 10 percent for service-connected 
hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, 
certain chronic diseases, including peptic ulcers, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2002).  When aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran served an initial period of active duty for 
training in 1988 and then a period of active duty from 
November 1988 to May 1999.

In this case the veteran's service medical records (SMRs) are 
negative for treatment of a GI disorder.  The veteran 
completed a number of dental treatment questionnaires wherein 
she indicated that she had no history of an ulcer disorder.  
The veteran's report of medical history from her May 1999 
separation physical examination reported frequent 
indigestion.  There was no comment by the examiner.

The veteran submitted her claim for disability compensation 
benefits in September 1999.  One of the issues claimed at 
that time was entitlement to service connection for a GI 
disorder.  

The veteran was afforded a VA examination in November 1999.  
However, the veteran related no complaints pertaining to a GI 
disorder and there were no findings of any type of GI 
disorder.

The veteran submitted a discharge instruction sheet from 
Mercy Memorial Health Center dated in September 2000.  The 
sheet noted that the veteran had undergone 
esophagogastroduodenoscopy (EGD).  The sheet also noted that 
the veteran was found to have had ulcerative esophagitis with 
a stricture that was biopsied and dilated.  She was also 
found to have mild antral gastritis that was biopsied.  

The veteran submitted records from B. B. Fore, D.O., in June 
2001.  The records related to treatment provided to the 
veteran in June and July 2000, respectively.  The entries 
listed several GI-related diagnoses to include 
gastroesophageal reflux disease (GERD), peptic ulcer disease, 
and history of helicobacter pylori.  No statement was 
provided to link any of the GI diagnoses to service.  

The veteran also included a copy of a VA dental examination 
that was performed in October 1999.  A sheet listing the 
veteran's health history and medications was included.  The 
sheet indicated that the veteran was taking Prilosec, a drug 
typically prescribed to treat GERD.

The veteran submitted "page 2" of an examination report 
from an unknown source that was dated in July 2000.  The 
report included a diagnosis of peptic ulcer.

An orthopedic evaluation report from R. A. Griesman, M.D., 
dated in September 2000, noted that the veteran had had 
difficulty with anti-inflammatory medication.  Dr. Griesman 
noted that he wanted to try the veteran on a different 
medication.

Treatment records from Mercy Memorial were received in July 
2001.  The records related to treatment provided to the 
veteran in September 2000.  A procedure report noted that the 
veteran underwent a EGD with biopsy.  The results of the 
biopsies lead to diagnoses of ulcerative esophagitis with 
stricture, biopsied and dilated, and mild antral gastritis, 
biopsied.

The veteran was afforded a VA examination in February 2003.  
The history of the veteran's bilateral knee disabilities was 
noted, to include her use of nonsteroidal inflammatory drugs 
(NSAIDs) for treatment.  The veteran said that she used 
Motrin on a daily basis but that it caused problems with her 
stomach.  The veteran said she was seen in service for 
heartburn and indigestion.  After service, she experienced 
difficulty in swallowing food and was evaluated and treated.  
A EGD showed erosive esophagitis and helicobacter pylori 
infection.  She said that she used ranitidine to help with 
the symptoms.  The examiner noted that the veteran had a 
history of erosive gastritis.  The examiner also noted that 
there was no evidence of a GI disorder in the SMRs; however, 
given the veteran's history of being on NSAIDs for treatment 
of her orthopedic problems, especially her bilateral knee 
disabilities, the examiner opined that it was at least as 
likely as not that the veteran's symptoms of erosive 
gastritis and esophagitis were related to her service-
connected medical problems.

The Board notes that there is no evidence of record to show 
that the veteran had a peptic ulcer, with symptoms rising to 
a compensable level within the first year after service.  
However, she was diagnosed with a GI disorder as early as 
June 2000.  Her records clearly document a long history of 
treatment with NSAIDs and the VA examiner from February 2003 
felt that the veteran's GI-symptoms were due to her use of 
NSAIDs.  Accordingly, service connection for erosive 
gastritis and esophagitis is granted.

II.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  In cases, 
such as this one, where the original rating assigned has been 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Left Knee

The SMRs reflect that the veteran underwent patellar 
realignment surgery twice in the 1980's although records of 
the surgery are not in the SMRs.  A March 1993 entry noted 
that the veteran suffered an injury while dancing.  An x-ray 
at the time was interpreted as negative.  She was diagnosed 
with a sprain of the lateral collateral ligament.  The 
veteran was evaluated for complaints of knee pain in August 
1997.  X-rays were again interpreted as negative.  The 
remainder of the SMRs do not show any continued problems with 
the left knee.  The veteran's May 1999 discharge physical 
examination noted that she complained of her knees giving 
way.

The veteran was afforded a VA examination in November 1999.  
The veteran related a history of pain with climbing stairs, 
standing, bending and the knee popping out in service.  She 
said that she had patellar realignment surgery in 1989.  She 
said that her average pain was an 8 with flare-ups at 10.  
She said she would experience swelling, locking up and giving 
out.  Standing and walking for a long period of time, going 
up or down stairs, and kneeling aggravated her symptoms.  The 
examiner reported that all the knee ligaments were intact.  
The range of motion was also described as intact.  The 
veteran's muscle strength was intact.  There was no redness, 
effusion or edema but there was a suprapatellar bursitis 
present.  X-rays of the left knee were interpreted as 
unremarkable.  The assessment was patellar realignment 
bilaterally with moderate impairment.  

The veteran submitted a September 2000 examination report 
from Dr. Griesman in October 2000.  He noted a long history 
of patellofemoral mal-tracking.  The veteran was noted to 
complain of pain at all times, especially with squatting, 
bending, and kneeling.  The veteran worked as a welder and 
such work had become difficult.  The veteran reported two 
surgeries for the left knee in 1982 and 1989.  Dr. Griesman 
reported that there were multiple scars on the knee.  The 
patellofemoral joint tracked well.  The patella was noted to 
be quite mobile.  There was no crepitation, clicking or 
popping noted.  He reported that x-rays showed no evidence of 
arthritis.  He recommended that the veteran change jobs to 
avoid painful symptoms.  

The veteran submitted "page 2" of an examination report 
from an unknown source that was dated in July 2000.  The 
report indicated that the veteran complained of no pain in 
the bones or joints.  The musculoskeletal examination did not 
report any problems with the left knee.  An x-ray report, 
dated in July 2000, reported a normal left knee.

The veteran was afforded a VA examination in February 2003.  
The veteran's history of bilateral knee problems was noted.  
The examiner noted the report from Dr. Griesman.  The veteran 
complained that she could not squat or bend.  She said that 
her knees would give way and that she had to use a cane to 
walk.  She said that she experienced swelling in her knees 
and that it was difficult to get out of bed every morning.  
She reported constant pain that was normally a 4 but would go 
to an 8 with a flare-up.  She said she experienced flare-ups 
approximately four times a week.  The flare-ups would be 
caused by walking or just cold weather and dampness.  The 
veteran said that she wore a brace on both knees.  The 
examiner reported that the veteran had arthroscopic scars on 
the left knee.  There was pain with patellofemoral 
compression.  There was no atrophy of the quadriceps muscles.  
The veteran could not squat at all.  The range of motion for 
the left knee was reported as 0 to 100 degrees.  The knee was 
stable to varus and valgus stressors.  Lachman's and McMurray 
tests were negative.  An x-ray was interpreted as 
unremarkable.  The assessment was status-post distal 
realignment with limitation in function because of pain and 
weakness, described as moderate.  

The veteran's left knee has been rated by the RO under 
Diagnostic Code 5257, relating to disabilities involving 
subluxation or lateral instability of the knee.  38 C.F.R. 
§ 4.71a (2002).  Under Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation, or 
slight lateral instability.  A 20 percent rating is for 
application where there is moderate recurrent subluxation or 
instability.  A 30 percent rating is for consideration for 
severe symptoms.  

In this case the veteran's SMRs document complaints regarding 
her left knee in the early 1990's but are negative 
thereafter.  Her May 1999 discharge examination is negative 
for any left knee problem.  The November 1999 VA examination 
did not report any problems with the left knee.  The veteran 
has complained of continual symptoms of her knee giving way, 
but instability has not be objective confirmed.  The 
objective evidence of record does not show any weakness or 
impairment of the ligaments of the left knee; however, the 
veteran is noted to wear knee braces and walked with a cane 
at the time of her latest examination.  The veteran has also 
complained of constant pain.  The objective evidence of 
record does show a limitation of motion of 0 to 100 degrees 
as compared to normal range of motion of 0 to 140 degrees.  
See 38 C.F.R. § 4.71a, Plate II.  The veteran was noted to be 
unable to squat at her February 2003 VA examination.  X-rays 
are negative for evidence of arthritis.

Upon a review of all of the evidence of record the Board 
finds that the totality of the evidence of record indicates 
that the veteran's left knee disability more nearly 
approximates limitation of motion to the point that a 20 
percent rating is warranted.  In so concluding, the Board has 
taken into consideration the veteran's accounts of pain and 
limitation of function, as well as clinical reports 
indicating left knee weakness, limitation of motion and 
inability to squat.  This evidence, taken as a whole, 
demonstrates a disability which may arguably be characterized 
as greater than that contemplated by a 10 percent rating.  
The Board also finds that the 20 percent disability rating 
reflects the status of the veteran's left knee disability 
from May 20, 1999.

The Board further notes that inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or 
fibula, an increased evaluation under Diagnostic Codes 5256 
and 5262, respectively, are not for application in this case.  
Further, evidence of record does not demonstrate a limitation 
of flexion to 15 degrees or a limitation of extension to 20 
degrees, under Diagnostic Codes 5260 and 5261, respectively, 
to support a rating of 30 percent.  38 C.F.R. § 4.71a.

Subluxation and instability have been found by VA General 
Counsel to represent a different disability than that caused 
by arthritis (with limitation of motion).  VAOPGCPRECs 23-97 
and 9-98.  In this regard, the February 2003 VA examination 
clearly documents a limitation of motion of the left knee.  
However, as noted on this most recent examination, the knee 
is stable.  Therefore, a rating for instability, separate 
from the 20 percent awarded for pain and consequent 
limitation of motion is not warranted.  

B.  Right Knee

The SMRs show that the veteran was evaluated for right knee 
pain in May 1998.  X-rays at the time were negative.  The 
veteran underwent patella realignment surgery in July 1998.  
The SMRs document a period of recovery and physical therapy 
after the surgery.  The veteran experienced some difficulties 
with her rehabilitation and was furnished a brace and cane in 
September 1998.  A November 1998 entry noted that the veteran 
reported occasional giving way if she did not wear the knee 
brace.  The veteran underwent a second patella realignment 
procedure in December 1998.  A January 1999 entry noted that 
the veteran had a range of motion for the right knee of 0 to 
123 degrees.  There was good patella mobility and good 
quadriceps tone.  A March 1999 entry reported a successful 
right patellar realignment with no evidence of effusion, 
joint line pain, or limitation of motion.  A final entry, 
dated in May 1999 noted that the veteran complained of 
difficulty in rising from a full squat.  She said that she 
experienced pain that she described as an 8 out of 10.  
Physical examination reported good patellar mobility.  There 
was no effusion.  Her gait was described as normal.  

As noted above the veteran related a history of pain with 
climbing stairs, standing, bending and the knee popping out 
in service at her November 1999 examination.  She reported 
patellar realignment surgery in 1998.  She said that her 
average pain was an 8 with flare-ups at 10.  She said she 
would experience swelling, locking up and giving out.  
Standing and walking for a long period of time, going up or 
down stairs, and kneeling aggravated her symptoms.  The 
examiner reported that all the knee ligaments were intact.  
The range of motion was also described as intact.  The 
veteran's muscle strength was intact.  There was no redness, 
effusion or edema.  X-rays of the right knee were interpreted 
to show two fixation screws but were otherwise unremarkable.  
The assessment was patellar realignment bilaterally with 
moderate impairment.  

The September 2000 examination report from Dr. Griesman noted 
a long history of patellofemoral mal-tracking.  The veteran 
was noted to complain of pain at all times, especially with 
squatting, bending, and kneeling.  The veteran worked as a 
welder and such work had become difficult.  Dr. Griesman 
reported that the right knee appeared to track well with 
Grade II crepitation  The internal fixation was prominent and 
painful to palpation.  The knee was stable to varus and 
valgus stresses.  There was no effusion.  The anterior 
cruciate ligament (ACL) appeared stable to anterior Lachman's 
maneuver.  McMurray's maneuver was negative.  Dr. Griesman 
reported that x-rays showed internal fixation of the right 
knee but no evidence of degenerative changes.  

The veteran submitted "page 2" of an examination report 
from an unknown source that was dated in July 2000.  The 
report indicated that the veteran complained of no pain in 
the bones or joints.  The musculoskeletal examination did not 
report any problems with the left knee.  An x-ray report, 
dated in July 2000, reported early chondromalacia patella and 
some early degenerative changes of the right knee.

The February 2003 VA examination reported the same complaints 
as for the left knee.  She reported that she was being 
evaluated for possible additional surgery on the right knee.  
The examiner reported multiple arthroscopic scars on the 
right knee.  There was pain on patellofemoral compression.  
There was no atrophy of the quadriceps muscles.  The veteran 
could not squat.  The range of motion for the right knee was 
reported as from 0 to 100 degrees.  Lachman's and McMurray 
tests were negative for instability.  An x-ray of the right 
knee was interpreted to show the metallic screws in place but 
no evidence of arthritis.  The assessment was status-post 
proximal and distal realignment of the right knee.  
Limitation of motion because of pain and weakness was 
described as moderate.

As with the veteran's left knee disability, the right knee 
has been rated by the RO under Diagnostic Code 5257.  As 
noted above, under Diagnostic Code 5257, a 10 percent rating 
is warranted for slight recurrent subluxation, or slight 
lateral instability.  A 20 percent rating is for application 
where there is moderate recurrent subluxation or instability.  
A 30 percent rating is for consideration for severe symptoms.  
Nevertheless, as with the left knee, no instability has been 
objectively demonstrated.

The veteran underwent two patellar realignment procedures in 
1998.  She continued to complain of pain at the time of her 
discharge in May 1999 although a March 1999 clinical entry 
reported her range of motion as normal with no evidence of 
effusion, crepitus, or joint line pain.  The November 1999 VA 
examiner reported no instability and no effusion.  X-rays 
were negative for arthritis.  The September 2000 report from 
Dr. Griesman noted some crepitation in the right knee but 
reported that x-rays were negative for arthritis.  There was 
no instability of the knee.  The July 2000 x-ray report did 
indicate a finding of early chondromalacia patella and some 
early degenerative changes but these findings were not 
repeated on any other x-rays.  The February 2003 VA 
examination did not report clinical evidence of arthritis but 
did note a limitation of the range of motion.  There was no 
instability of the knee upon examination.  X-rays of the 
right knee were interpreted to show no evidence of arthritis.

Upon a review of all of the evidence of record the Board 
finds that the totality of the evidence of record indicates 
that the veteran's right knee disability more nearly 
approximates limited motion to the point that a 20 percent 
rating is warranted.  In so concluding, the Board has taken 
into consideration the veteran's accounts of pain and 
limitation of function, as well as clinical reports 
indicating right knee weakness, crepitation, retention of 
hardware from prior surgeries, limitation of motion and 
inability to squat.  This evidence, taken as a whole, 
demonstrates a disability which may arguably be characterized 
as greater than that contemplated by a 10 percent rating.  
The Board also finds that the 20 percent disability rating 
reflects the status of the veteran's right knee disability 
from May 20, 1999.

As with the veteran's left knee, since the record reveals no 
evidence of ankylosis or impairment of the tibia or fibula, 
an increased evaluation under Diagnostic Codes 5256 and 5262, 
respectively, are not for application in this case.  Further, 
evidence of record does not demonstrate a limitation of 
flexion to 15 degrees or a limitation of extension to 20 
degrees, under Diagnostic Codes 5260 and 5261, respectively, 
to support a rating of 30 percent.  38 C.F.R. § 4.71a.

Also, as with the veteran's left knee, subluxation and 
instability represent a different disability than that caused 
by limitation of motion.  Nevertheless, no instability has 
been found.  Findings were made repeatedly that the veteran 
did not have instability.  Consequently, a rating for 
instability is not warranted.

C.  Hypertension

The SMRs show that the veteran was noted to have elevated 
blood pressure readings associated with several clinical 
visits in late 1995 and early 1996.  The veteran underwent 
hypertension screening in February 1996.  Entries noted that 
she gave a history of high blood pressure in 1982.  There was 
no official diagnosis of hypertension or evidence of 
treatment for the condition in service.

At the November 1999 VA examination the issue of hypertension 
was not discussed, either by the veteran or the examiner.

The veteran was granted service connection for hypertension 
in February 2000 and assigned a noncompensable disability 
evaluation.  Service-connection was predicated on the several 
clinical entries in service, most notably the February 1996 
screening.

A review of the private treatment records associated with the 
claims folder shows that Dr. Fore treated the veteran for 
hypertension in June and July 2000.  There is a copy of a 
prescription for medication to treat labile hypertension 
submitted in October 2000.  The un-attributed July 2000 
examination report noted the veteran's blood pressure as 
120/80 but provided a diagnosis of hypertension.  

The RO increased the veteran's rating for her hypertension to 
10 percent by way of a rating decision dated in March 2002.  
The RO incorrectly considered this a complete grant of 
benefits sought on appeal and informed the veteran that no 
further action would be taken in regard to this issue.  As 
the veteran has expressed her disagreement with the original 
noncompensable rating and has perfected an appeal in that 
regard, the issue remains on appeal as long as there is a 
higher rating available, or until the veteran withdraws the 
claim.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The February 2003 examiner reported that the veteran's 
systolic readings varied from 120 to 135 and her diastolic 
readings varied from 80 to 97.  The veteran said that she did 
not do anything for her blood pressure in service but saw a 
private doctor after service.  He gave her sample 
medications.  After she ran out of the medications she did 
not seek further treatment or medication.  The examiner 
reported that the veteran had blood pressure readings of 
147/101 in September 2002 and 116/85 in November 2002.  She 
reported no diagnosis of heart failure, and no angina.  She 
said that she experienced occasional dizziness but no 
dyspnea.  The examiner reported a blood pressure of 135/91 in 
a sitting position and of 148/101 in a standing position.  
The veteran had a reading of 129/93 in a supine position.  
The examiner reported that there was a regular heart rate and 
rhythm without any murmurs, gallops or rubs.  An 
electrocardiogram (EKG) was interpreted as normal.  The 
assessment was a history of hypertension, not on any 
medications and no evidence of congestive heart failure, 
coronary artery disease, or cardiomegaly.  The examiner 
included an addendum wherein it was noted that the veteran's 
hypertension had been present off and on since service.  It 
was noted that she was counseled to see her primary care 
provider.

The veteran's service-connected hypertension has been 
evaluated under Diagnostic Code 7101 relating to hypertensive 
vascular disease.  38 C.F.R. § 4.104 (2002).  Under 
Diagnostic Code 7101 the rating schedule provides for a 10 
percent evaluation for diastolic pressure predominantly 100 
or more, or; systolic pressure of 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more. 

In applying the criteria to the evidence in this case there 
is no basis to warrant the assignment of a higher rating for 
the veteran's hypertension.  She is currently not taking any 
medication for her hypertension and the several reported 
readings, to include the most recent readings, do not 
demonstrate a diastolic pressure of 110 or a systolic 
pressure of 200.  Her claim for a rating in excess of 10 
percent from May 20, 1999, must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating for the veteran's hypertension disability for 
any period after May 20, 1999.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2001).  The Board notes that 38 C.F.R. § 
3.102 was amended in August 2001, effective as of November 9, 
2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, 
the change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The issue of 
service connection was resolved in her favor.  The veteran is 
seeking higher initial disability evaluations for her knee 
disabilities and hypertension.

The claim has been under development and consideration since 
September 1999.  The veteran was initially granted service 
connection for the three issues in February 2000.  She was 
assigned 10 percent ratings for each knee disability and a 
noncompensable disability rating for her hypertension.  The 
rating decision informed her of the criteria to meet in order 
to justify a higher rating for each of the disabilities as 
did the statement of the case (SOC) in August 2000.  The 
veteran's hypertension evaluation was increased to 10 percent 
in March 2002.  The rating decision advised the veteran of 
the evidence necessary to establish entitlement to a higher 
rating.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran submitted her original claim in September 1999.  
She was immediately afforded a VA examination in November 
1999.  A rating decision was issued in February 2000.

The veteran was issued a SOC in August 2000 that addressed 
the development of her claim up to that point.  The SOC 
addressed the procedural aspects of the case, provided a 
recitation of the pertinent statutes and regulations, and 
discussed the application of the evidence to the case.  

The veteran submitted private treatment records in support of 
her claim.

The RO wrote to the veteran in May 2001 and advised her of 
the enactment of the VCAA.  The letter advised the veteran of 
VA's duty to provide notice and duty to assist.  The veteran 
was requested to provide evidence of treatment for her 
service-connected disabilities.  She was informed that she 
could provide the evidence herself or request VA assistance 
in obtaining the records.

The veteran submitted additional private records in June 
2001.  The RO requested private records on her behalf from 
Mercy Memorial Hospital in July 2001.  Those records were 
received that same month.

The RO re-adjudicated the veteran's claim based on the 
additional evidence in March 2002.  The readjudication 
resulted in the increase to her hypertension rating.  The 
veteran was advised of the receipt of the additional 
evidence, and the rating action, in March 2002.

The veteran was issued a supplemental statement of the case 
in March 2002 that reviewed the additional evidence added to 
the record.  

The Board determined that additional development was required 
in the case in September 2002.  The veteran was advised of 
this determination in December 2002.  She was also requested 
to provide either the records from her private healthcare 
providers or authorize the Board to obtain the records on her 
behalf.  She did not respond to the Board's request.

The veteran was afforded a VA examination in February 2003.  
She was notified of the additional evidence to be considered 
in her case in March 2003.  The veteran's representative 
submitted additional argument in response to the Board's 
notice in March 2003.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to justify higher ratings for her several 
disabilities.  She was kept informed of the evidence 
developed by VA.  The August 2000 SOC and March 2002 SSOC 
informed the veteran as to why the evidence added to the 
record did not allow for complete grant of her claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and private treatment records were obtained 
and associated with the claims folder.  The veteran was 
requested to either provide additional private treatment 
records or to authorize VA to obtain them on her behalf but 
she failed to respond to the request.  The veteran was 
afforded VA examinations to ensure the record provided 
adequate evidence for the rating of her disabilities.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing her claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Service connection for erosive gastritis and esophagitis is 
granted.

Entitlement to a 20 disability evaluation for status-post 
patellar realignment of the left knee from May 20, 1999, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a 20 disability evaluation for status-post 
patellar realignment of the right knee from May 20, 1999, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 
percent for hypertension from May 20, 1999, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

